Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "plurality of second angular flanges extending radially outward and circumferentially in a second direction, opposite of the first direction, from the mounting plate" as set forth in claim 1, and "extending a plurality of second angular flanges radially outward and circumferentially in a second direction, opposite the first direction, from the mounting plate" as set forth in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 and 11, both claim to have the second angular flanges extending from the mounting plate. However, figure 3 shows the second annular flange 240 as a separate component with a plurality of angular flanges 241 extending from the second annular flange. Additionally, it is clear from paragraph [030] of the specification that the plurality of second angular flanges 241 extend from the second annular flange 240, instead of the claimed mounting 

Response to Arguments
4.	Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s arguments with respect to the drawing objections that the “Specification and Drawings clearly disclose and show both first angular flanges 230 and second angular flanges 241”, the Examiner notes that while there is support for the wheel assembly having both first angular flanges 230 and second angular flanges 241, there is no support for the second angular flanges 241 extending from the mounting plate as required in claims 1 and 11.  The ordinary and common definition of the term “from” is “used as a function word to indicate a starting point of a physical movement or a starting point in measuring or reckoning or in a statement of limits” (“From.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/from. Accessed 18 Feb. 2022), and the ordinary and common definition of the term “extend” is “to spread or stretch forth” (“Extend.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/from. Accessed 18 Feb. 2022).  It is clear from both Fig. 3 and paragraph [030] that the second angular flanges 241 extend (i.e., spread or stretch forth) radially outward and circumferentially in a second direction, opposite of the first direction, from (i.e., the starting point) the annular flange 240 (i.e., not from the mounting plate 210 as claimed).  
240 and mounting plate 210, separately.  Applicant has not provided a figure of the wheel assembly in the assembled state.  Nonetheless, it is clear that the annular flange 240 is attached to the mounting plate 210 on an axial side thereof (note paragraph [030] which states, in part, “an annular flange 240 that may attach to the mounting plate 210 on an axial side opposite the projecting flanges 230”).  In the assembled state, the second annular flanges 241 would only extend radially and circumferentially from the annular flange 240 because the second annular flanges would still originate or start from an outer radial surface of the annular flange.   Furthermore, inasmuch as the annular flange is attached to an axial side of the mounting plate, the second annular flanges 241 would be axially offset from planes defining the axial sides of the mounting plate, and thus the second annular flanges 241 would not be considered as being radially outward of the mounting plate.
	In response to Applicant’s argument regarding the 112 rejection that “the Specification, Drawings, and claims clearly disclose and show both first annular flanges 230 and second annular flanges 241”, the Examiner again notes that while there is support for the wheel assembly having both first angular flanges 230 and second angular flanges 241, there is no support for the second angular flanges 241 extending from the mounting plate as required in claims 1 and 11.  



Conclusion
5.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Kip T Kotter/Primary Examiner, Art Unit 3617